873 F.2d 1441Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Keith A. CAMPBELL, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Keith A. CAMPBELL, Defendant-Appellant.
Nos. 88-7225, 88-7725.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 25, 1989.Decided:  April 7, 1989.

Keith A. Campbell, appellant pro se.
James Michael Sullivan (Office of the United States Attorney), for appellee.
Before K.K. HALL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Keith A. Campbell appeals from the district court's orders denying his motions for a writ of error coram nobis and for recusal.*   Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Campbell, CR No. 85-182-A (E.D.Va. July 13, 1988;  July 27, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court properly construed Campbell's motion for a writ of error coram nobis as a motion brought under 28 U.S.C. Sec. 2255.  We review the denial of Campbell's recusal motion in connection with his appeal from the final judgment denying relief under Sec. 2255